DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al., U.S. Publication Number 20190271604.
	Regarding claim LI et al., discloses a small six-dimensional force and torque sensor with features of the claimed invention including a first structure (the base, element 2); a second structure (the central boss, element 3), a plurality of third structures (elements 5), connecting the first structure and the second structure; and at least one strain sensor connected between the first structure and the second structure; wherein the at least one strain sensor (elements 7), comprises a strain body (elements 501-504), connected between the first structure and the second structure and a plurality of sensor elements (elements 7), provided on the strain body, the plurality of sensor elements are disposed in a region of one side of each of the first structure and the second structure with respect to a longitudinal central portion of the strain body.  LI et al., does not classified any specific regions.  However, since the torque direction and torque expected direction is not defined, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify LI et a., to name various region which corresponds to different strain amount.  
	Regarding claim 2, the first structure is annular, and the second structure is annular, the second structure is arranged concentrically inside the first structure, and 39 the plurality of sensor element provided on the strain body of the strain sensor are disposed in an area on a side of the second structure with respect to the longitudinal central portion of the strain body.  
	Regarding claims 3-4, the strain sensor comprises a bridge circuit including the plurality of sensor elements (see the abstract).  
	Regarding claim 5, strain sensors are provided in a symmetric position with respect to a center of each of the first structure and the second structure.
 
The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, January 18, 2022